Action by plaintiff Bertha Steinberg to recover damages for personal injuries sustained by slipping on the steps of the apartment building in which she lived, and by her husband to recover for medical expenses and loss of services. Appeal by the plaintiffs from judgment in their own favor, on the ground of inadequacy. Judgment reversed on the facts and a new trial granted, costs to appellants to abide the event. The court is of opinion that the verdict was inadequate. Hagarty, Davis, Johnston and Close, JJ., concur; Adel, J., dissents and votes to affirm.